BAXTER, Circuit Judge.
Plaintiff’s declaration presents a question of jurisdiction which must be met and disposed of at the threshold. He sues on what is familiarly known as a “county warrant;” insists that it is negotiable, and that as assignee thereof, he can, under the act of March 3, 1875, entitled “An act to determine the jurisdiction of circuit courts,” etc., maintain his action in this court. His position is correct, provided he can bring his case within the purview of that act. But this is. the point in regard to which we think he fails.
The negotiability of written promises to pay money, has been greatly extended by state legislation. The statute of Tennessee may be cited as an example. Here, “bills, bonds and notes for money, whether expressed to be payable to order or bearer, or not,” are made negotiable “in the same manner as promissory notes.” But the act of 18 <5 does not profess to confer jurisdiction on the federal courts in favor of assignees of negotiable paper generally, but in favor of assignees of promissory notes negotiable by the law merchant. This law merchant is a distinct branch of jurisprudence as well defined and understood as the law of descent. It prevails in this and in every other enlightened commercial country. In restricting the jurisdiction to assignees of notes negotiable by the law merchant, we must assume that congress intended to convey the meaning which the language of the act clearly imparts. It is not necessary, therefore, that I should pass on the question whether the warrant which is the foundation of this suit, is or is not negotiable under the Tennessee statute, and we purposely decline to express any opinion on that point. But we have no hesitation in holding that it is not negotiable by the law merchant. It follows that this court is without jurisdiction and plaintiff’s suit will be dismissed.